The opinion of the court, was delivered by
Horton, C. J.:
The tax contested by the railroad company- — -$305.78—was levied under the authority of §1 of an act entitled “An act to restrain the issuing of county warrants,” approved March 5, 1862 — §1, art. 16, ch. 25, page 312, Comp. Laws of 1879. Said § 1 reads:
“ It shall be the duty of the board of county commissioners of each county in this state to levy in each year, in addition to the taxes for other purposes, a county tax sufficient to defray all county charges and expenses incurred during such year, and 20 per centum in addition to make up for delinquent taxes of the same year; and it shall be unlawful for any board of county commissioners, or county clerk, to issue county warrants or orders, in any one year, to a greater amount than the amount of the county tax levied in the same year to defray county charges and expenses, less the amount levied for delinquencies.”
In 1868, the legislature enacted the following statute: .
“In counties where the taxable property is less than five *138millions of dollars, tbe board of county commissioners shall not levy a tax for the current expenses of any one year of over one per cent, on the dollar of such valuation; and in counties where the taxable property is five millions of dollars or upwards, the tax for such purpose shall not exceed one-half' of one per cent, upon such valuation in any one year, unless by direct vote of the electors of the county.” (Sec. 181, ch. 25, Gen. Stat. 1868; § 220, ch. 25, page 312, Comp. Laws of 1879.)
If the former statute is in force, the additional levy of one mill on the dollar of the assessed valuation for the year 1882 was valid; on the other hand, if the provisions of the statute of 1862, inconsistent with the statute of 1868, were repealed by the latter, then the additional levy of the one mill was illegal, and its collection ought to be restrained.
Upon an examination of these statutes, it appears that the statute of 1868 covers the subject-matter of the statute of 1862, and that they are irreconcilably repugnant; therefore, we must hold that the provisions of the statute last enacted repeal those of the former, with which they conflict. (Elliott v. Lochnane, 1 Kas. 126.)
The judgment of the district court will be affirmed.
All the Justices concurring.